Name: 80/377/EEC: Council Decision of 26 March 1980 amending Commission Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-10

 Avis juridique important|31980D037780/377/EEC: Council Decision of 26 March 1980 amending Commission Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay Official Journal L 093 , 10/04/1980 P. 0024 - 0024 Spanish special edition: Chapter 03 Volume 17 P. 0220 Portuguese special edition Chapter 03 Volume 17 P. 0220 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 28 . 8 . 1978 , PP . 19 , 29 AND 37 . ( 4 ) OJ NO L 7 , 11 . 1 . 1979 , P . 31 . ( 5 ) OJ NO L 53 , 3 . 3 . 1979 , P . 33 . ( 6 ) OJ NO L 65 , 15 . 3 . 1979 , P . 32 . ( 7 ) OJ NO L 186 , 24 . 7 . 1979 , P . 42 . COUNCIL DECISION OF 26 MARCH 1980 AMENDING COMMISSION DECISION 79/277/EEC AS REGARDS ANIMAL HEALTH CONDITIONS GOVERNING THE IMPORT OF MASSETER MUSCLES FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY ( 80/377/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ANIMAL HEALTH CONDITIONS CONCERNING IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY WERE LAID DOWN BY COMMISSION DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 3 ) RESPECTIVELY , AS AMENDED BY DECISION 79/18/EEC ( 4 ), AND FROM PARAGUAY BY COMMISSION DECISION 79/238/EEC ( 5 ); WHEREAS DIFFICULTIES EXIST IN THE APPLICATION OF ARTICLE 20 ( K ) OF DIRECTIVE 72/462/EEC WHICH HAVE STILL TO BE RESOLVED ; WHEREAS , IN ORDER NOT TO DISRUPT EXISTING TRADE PATTERNS , MEMBER STATES SHOULD BE ALLOWED , ON A TEMPORARY BASIS , TO CONTINUE TO AUTHORIZE IMPORTS OF WHOLE MASSETER MUSCLES OF BOVINE ANIMALS ; WHEREAS COMMISSION DECISIONS 79/277/EEC ( 6 ) AND 79/654/EEC ( 7 ) PROVIDE FOR SUCH TEMPORARY AUTHORIZATIONS ; WHEREAS A FURTHER PERIOD IS NECESSARY TO RESOLVE THE DIFFICULTIES REFERRED TO ABOVE ; WHEREAS THE COMMISSION HAS MADE THE NECESSARY PROPOSALS ; WHEREAS , SINCE THE STANDING VETERINARY COMMITTEE HAS NOT GIVEN ITS ASSENT , THE COMMISSION HAS BEEN UNABLE TO ADOPT THE PROVISIONS IT HAD ENVISAGED ON THIS MATTER UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 29 OF DIRECTIVE 72/462/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 79/277/EEC SHALL BE AMENDED AS FOLLOWS : 1 . IN ARTICLES 1 , 2 , 3 AND 4 , THE DATE ' 31 DECEMBER 1979 ' SHALL BE REPLACED BY ' 31 DECEMBER 1980 ' . 2 . THE FOLLOWING SHALL BE INSERTED AS ARTICLE 5A : ' ARTICLE 5A PENDING THE ADOPTION OF COMPLETE COMMUNITY MEASURES IN THE AREA OF HYGIENE , ARTICLES 1 , 2 , 3 AND 4 SHALL APPLY WITHOUT PREJUDICE TO THE NATIONAL PROVISIONS OF MEMBER STATES RELATING TO THE PROTECTION OF PUBLIC HEALTH . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA